Citation Nr: 0433488	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1954 to January 
1961.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision issued to 
the veteran by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied a 
request to reopen a claim of entitlement to service 
connection for a right knee disorder and denied a claim of 
entitlement to service connection for a left knee disorder.  
The veteran timely disagreed with those determinations in May 
2003.  The RO issued a statement of the case (SOC) in 
September 2003.  The veteran's timely substantive appeal was 
received in October 2003.

A Board hearing was held in June 2004, by means of 
videoconferencing equipment, with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, Acting Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case, sitting in 
Washington, DC.

The reopened claim of entitlement to service connection for a 
right knee disorder and the claim for service connection for 
a left knee disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a right 
knee injury was denied by a rating decision issued in May 
1973, and became final, in the absence of appeal; thereafter, 
a May 1999 request to reopen the claim was denied in August 
1999, and that denial became final in the absence of any 
appeal.

2.  Medical evidence associated with the record since the 
August 1999 rating decision bears directly and substantially 
upon the merits of the claim for service connection for a 
right knee disorder, is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for a right knee disorder is reopened.  
38 U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for a 
right knee disorder.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  While the VCAA does not require 
that a request to reopen a previously-denied claim be 
granted, the decision below does grant the veteran's request 
to reopen his claim, and no further discussion of the 
application of the VCAA to the claim addressed in this 
decision is required.

Request to reopen claim for service connection for a right 
knee disorder

The veteran's original claim for service connection for a 
right knee disorder was denied by a rating decision issued in 
May 1973 which the veteran did not appeal.  The veteran 
sought to reopen the claim in May 1999, and the request was 
denied in August 1999.  The denial of the request to reopen 
was not appealed and is final.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
This threshold determination is jurisdictional in nature.  
The Board, as a preliminary matter, must first determine 
whether new and material evidence has been submitted before 
proceeding to decide a claim on the merits.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).

In the present case, new and material evidence, as defined at 
the time the veteran submitted this claim in March 2003, 
means evidence not previously received which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
which by itself or in connection with the evidence previously 
assembled relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004, as in effect from August 29, 2001).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

Factual background

The evidence associated with the claims file in May 1973 
consisted of the veteran's service medical records, the 
report of post-service VA examination conducted in June 1963, 
and reports of VA outpatient treatment in 1970.  The RO 
concluded that the service medical records failed to disclose 
treatment of a right knee injury in service and noted that 
examinations disclosed no chronic right knee disorder, as VA 
examination and outpatient treatment reports were devoid of 
evidence of any right knee abnormality or diagnosis of a 
right knee disorder.  

When the veteran sought to reopen his claim in May 1999, he 
submitted copies of service medical records.  The RO notified 
the veteran in August 1999 that the evidence was not new and 
material because the service medical records he had submitted 
were duplicates of service medical records already associated 
with the claims file.  

Since the August 1999 denial of the request to reopen the 
claim, additional medical evidence has been associated with 
the veteran's claims file, and the veteran has provided 
testimony before the Board.  In particular, the veteran has 
testified that his right knee was injured in service.  

The veteran has also submitted a November 1979 clinical 
statement from William N. Harsha, MD.  That clinical record, 
which was not previously associated with the claims file, 
reflects that the veteran was treated for chondromalcia of 
the right knee in 1979.  The veteran has also submitted 
evidence reflecting that he missed work for a variety of 
medical disorders, including "knee trouble" during the 
period from 1974 to 1976.  

In addition, the veteran has submitted a statement from 
Faysal L. Nasr, M.D., dated in December 1999.  Dr. Nasr 
stated that he had treated the veteran for knee disorders 
since 1986 and provided an opinion that the veteran incurred 
post-traumatic arthritis of the knees as a result of military 
service.

Analysis

The new evidence clearly reflects that the veteran has a 
medically-diagnosed right knee disorder, which was not 
diagnosed at the time of the examination of record when the 
May 1973 rating decision was issued, and this evidence was 
not added to the record at the time of the August 1999 rating 
decision.  This evidence establishes an unestablished fact 
required to substantiate the claim.

The additional evidence also includes the veteran's testimony 
of having injured the right knee in service and a medical 
opinion that the veteran has a bilateral knee disorder which 
is etiologically related to his active service.  This 
evidence is new, and is material, since it bears directly and 
substantially on an unestablished fact, medical nexus, which 
is necessary to substantiate a claim of service connection 
for a right knee disorder.  The evidence submitted since the 
last final rating decision of record meets the applicable 
standard for new and material evidence, and the claim must be 
reopened.

Having determined that there is new and material evidence to 
reopen the claim, the Board must next determine whether all 
duties to the veteran have been met, whether further 
development is necessary, and whether the evidence has been 
developed for an adjudication on the merits.  The duty to 
assist the veteran as now set forth in the VCAA requires that 
the veteran be afforded the opportunity to substantiate his 
claim that he incurred right knee injury in service.  Such 
development is addressed in the REMAND below.  

In addition, the veteran contends that his right knee 
disorder may be secondary to or aggravated by a left knee 
disorder for which the veteran is seeking service connection.  
The claim for a left knee disorder is addressed in the REMAND 
below.  Accordingly, the veteran's reopened claim for service 
connection for a right knee disorder is addressed in the 
REMAND, below.  


ORDER

A request to reopen a claim of entitlement to service 
connection for a right knee disorder is granted; the appeal 
is granted to this extent only.  


REMAND

The veteran contends that he incurred left and right knee 
disorders in service.  He states that more complete clinical 
records proximate to service, if available, would support his 
contention.  The veteran has requested that an additional 
attempt be made to obtain more complete records from Evanston 
(Illinois) Hospital, where he was treated in 1961 and 1962, 
proximate to service, for a back disorder, during which time 
he testified that he was also treated for his knees and that 
his knees were wrapped in ace bandages.  Although he 
submitted a statement from Evanston Hospital that medical 
records requested were more than ten years old and had been 
purged, the RO should request that the hospital determine 
whether any administrative records related to the veteran's 
treatment can be located, such as billing records or medical 
record indexes which might reflect the billing code or 
diagnosis.  In addition, the veteran submitted some records 
from Baptist Hospital, Oklahoma City, where he underwent 
right knee arthroscopy in 1973.  The RO should determine on 
remand if any additional records pertaining to the knees are 
available from Baptist Hospital from 1973.  The veteran also 
requested that an additional attempt be made to obtain 
employment records from his employment at Tinker Air Force 
Base, Oklahoma City, Oklahoma, in the 1970's.  Further 
factual development, to include obtaining a VA medical 
opinion after the identified records have been sought, is 
required.  38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that, in April 2004, Dr. Faysal 
Nasr responded to a request for records by indicating that 
the veteran was not seen during the treatment dates indicated 
in 1991.  However, Dr. Nasr provided a medical statement, 
dated in December 1999, indicating that he had treated the 
veteran from 1986 to 1999.  Another request for Dr. Nasr's 
records should be sent, and complete records of the veteran's 
treatment should be requested.  A copy of Dr. Nasr's December 
1999 statement should accompany the request.  

The veteran also contends that a left knee disorder was 
incurred in service.  Further factual development is 
required, to include obtaining additional records that the 
veteran has identified which might be relevant to this claim.  
Moreover, the veteran has indicated that a right knee 
disorder incurred in service aggravates a left knee disorder.  
38 C.F.R. § 3.310(a).  Depending on the outcome of the claim 
for service connection for a right knee disorder on remand, 
this contention may need to be addressed.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should assist the veteran by 
attempting to obtain the following 
information or evidence:

(a)	any clinical records for the veteran 
from Faysal L. Nasr, MD, 4200 West 
Memorial Road, Suite 401, Oklahoma 
City, Oklahoma, to include any records 
from 1986 through 1999 or to the 
present, with Dr. Nasr's December 1999 
statement regarding his treatment of 
the veteran attached to the request;
(b)	more complete records of the 
veteran's private treatment at 
Evanston (Illinois) Hospital (or any 
associated outpatient clinics) in 1961 
or 1962, especially any history or 
physical or radiology examination of 
either knee; or, if no clinical 
records are available, the hospital 
should determine whether any 
administrative records related to the 
veteran's treatment can be located, 
such as billing records or medical 
record indexes which might reflect the 
billing code or diagnosis;
(c)	more complete records of his 1962 
treatment at the Chicago, Illinois 
West Side VA Hospital, especially 
outpatient treatment records, any 
history or physical, or radiologic 
examination of either knee;
(d)	any records of treatment during 
1969, or during the period from 
January 1970 to April 1976, at the 
Oklahoma City, Oklahoma, VA Hospital, 
especially outpatient treatment 
records, any history or physical, or 
radiologic examination of either knee; 
(e)	more complete records of a March 
1973 right knee arthroscopy, at 
Baptist Hospital, Oklahoma City, to 
include the history and physical 
associated with that surgery, and any 
Baptist Hospital outpatient clinical 
records available; 
(f)	records from William N. Harsha, MD, 
who performed the March 1973 right 
knee arthroscopy at Baptist Hospital, 
(g)	health records, clinical records, or 
records of examinations available from 
his employment with Tinker Air Force 
Base, to include a fitness-for-duty 
examination to be conducted by Dr. 
Sparks in April 1976, as referenced in 
a February 1976 memorandum, or any of 
the approximately 20 clinical or time 
records referenced in that memorandum, 
and any prior or subsequent fitness or 
other examinations at Tinker Air Force 
Base; and, 
(h)	records of Dr. Atkins (deceased), if 
the veteran is able to provide an 
address.

2.  The veteran should be afforded VA 
examination as necessary to determine the 
etiology of each currently-diagnosed 
right knee disorder and each left knee 
disorder.  The claims folder should be 
sent to the examiner for review of 
pertinent documents therein, including 
the December 1999 statement of Faysal L. 
Nasr, MD.  Any necessary diagnostic 
examinations or studies should be 
conducted.  The examiner should assign a 
medical diagnosis for each right or left 
knee disorder present.  The examiner 
should state whether it is at least as 
likely as not that a current left or 
right knee disorder, if any, is was 
incurred in service and has been chronic 
and continuous since service.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

3.  After all necessary development 
described above has been conducted, the 
veteran's claims on appeal should be 
readjudicated.  Should service connection 
be granted for a right knee disorder, the 
RO should consider the veteran's claim 
that a right knee disorder aggravates a 
left knee disorder.  38 C.F.R. 
§ 3.310(a).  

If any decision remains adverse to the 
veteran, he and his representative should 
be furnished a SSOC, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



